Citation Nr: 0731118	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  04-37 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for avascular necrosis 
of the right hip.

2.  Entitlement to service connection for avascular necrosis 
of the left hip.

3.  Entitlement to service connection for benign prostatic 
hypertrophy and prostatitis.  

4.  Entitlement to service connection for a back disorder, 
secondary to bilateral hip disabilities.  

5.  Whether there is new and material evidence to reopen a 
claim for service connection for anxiety. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from November 1964 to October 
1966.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2003 by the 
Department of Veterans Affairs (VA) Little Rock, Arkansas, 
Regional Office (RO).  In his September 2004 substantive 
appeal, the veteran limited the issues on appeal to the five 
issues listed on the title page of this decision.


FINDINGS OF FACT

1.  Avascular necrosis of the right and left hip was not 
incurred in service and is not causally related to service; 
therefore, service connection is not in order for a back 
disorder attributable to the hip disorders.  

2.  Benign prostatic hypertrophy, prostatitis, or a back 
disorder, were not manifested in service or proximate thereto 
or chronically and continuously after service, and there is 
no medical evidence that these disorders are causally related 
to service 

3.  A request to reopen a claim for service connection for 
anxiety was previously denied in May 1985.  

4.  Evidence presented since May 1985 for the request to 
reopen is duplicative of evidence previously considered.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for avascular 
necrosis of the right hip have not been met.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303 (2007).

2.  The criteria for service connection for avascular 
necrosis of the left hip have not been met.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303 (2007).

3.  The criteria for service connection for benign prostatic 
hypertrophy and prostatitis have not been met.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303 (2007).

4.  The criteria for service connection for a back disorder, 
including as secondary to bilateral hip disorders, have not 
been met, nor may service connection be presumed.  
38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2007).

5.  The May 1985 decision denying the request to reopen a 
claim for service connection for anxiety is final.  38 U.S.C. 
§ 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1984).  

6.  New and material evidence sufficient to reopen the claim 
for service connection for anxiety has not been presented.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In March and April 2003, the agency of original jurisdiction 
(AOJ) sent a letter to the veteran providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
for the claims of service connection, including the claim for 
secondary service connection, and the request to reopen.  
Although the letters did not identify what specific evidence 
was needed to reopen the veteran's claim for service 
connection for anxiety, in accord with Kent v. Nicholson, 20 
Vet. App. 1 (2006), the July 2003 rating decision provided 
that information.  The claim was subsequently readjudicated 
without taint, and the veteran had ample time to present 
additional evidence.  Additionally, although the March and 
April 2003 letters did not provide notice as to the 
disability rating and effective date regulations, because the 
claims have been denied, any question as to the appropriate 
disability rating or effective date is moot, and there can be 
no failure-to-notify prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA 
has done everything reasonably possible to assist the veteran 
with respect to his claim for benefits, such as obtaining 
medical records.  Consequently, there is no prejudice from 
adjudicating the claims at this time.

Claims for service connection 

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Certain chronic diseases, 
including arthritis, may be presumed to have been incurred 
during service if the chronic disorder becomes disabling to a 
compensable degree within one year of the veteran's 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

Service medical records do not report any treatment or 
complaints pertaining to either hip, prostatic hypertrophy or 
prostatitis, or the back, and the October 1966 separation 
exam reports normal findings for the lower extremities, 
spine, and genito-urinary system.  

A February 1967 VA examination record also reports 
unremarkable findings for the musculoskeletal and genito-
urinary systems.  The record notes that the prostate gland's 
lobes and median sulcus were not enlarged, boggy, hard, 
nodular, or tender, and the veteran denied nocturia, dysuria, 
and disturbances in the urinary stream or frequency.  The 
veteran also reported no complaints as to the muscular or 
skeletal system, and there was no evidence of muscular 
atrophy, sensory disturbances, painful main, swelling, 
tenderness, or muscle spasm.  

The veteran has reported that he began having hip pains in 
1982 and began having prostate problems in the 1990s.  See 
March 2003 statement.  An April 1993 treatment record also 
reports the veteran's history of hip problems since 1983 
after developing avascular necrosis due to a severe delayed 
Penicillin reaction.  See April 1993 Kleinhenz record.  In 
July 1983, the veteran was diagnosed with aseptic necrosis, 
and bilateral hip drilling was done.  See July 1983 St. 
Michael's Hospital treatment records.  The veteran 
subsequently had a left hip replacement in 1985 (with 
revision in 1995), and a right hip replacement in 1993 due to 
avascular necrosis and degenerative joint disease.  See July 
1983 VA treatment record; February 1985 VA treatment record; 
July 1993 Mercy Clinic treatment records; March 2000 
Kleinhenz treatment record. 

A June 1998 x-ray record reports "some enlargement of the 
prostate, with only "very slight secondary residual on post-
voiding."  See June 1998 Pike County Memorial Hospital x-ray 
record.  A January 1999 treatment record reports the 
veteran's history of problems with his prostate.  See January 
1999 Aspell record.  A February 1999 treatment record reports 
that the veteran "has had problems with prostatitis" and 
that the veteran had an enlarged prostate.  Subsequent 
treatment record report findings of enlarged prostate in 
March 1999, June 2000, June 2001, October 2001, and November 
2002, with prostate-specific antigen (PSA) results reported 
as 3.19 ng/ml in February 1999 and February 2000 and 5.9 in 
October 2001.  See March 1999 Mercy Clinic records; February 
1999, February 2000, October 2001 Aspell treatment records; 
November 2002 Rountree treatment records.  

Service connection is not warranted for a hip disorder or for 
benign prostatic hypertrophy and prostatitis.  The medical 
evidence, including the normal findings on separation 
examination, establishes that these disorders were not 
manifested in service, and there is no evidence that the 
veteran incurred any injury to the musculoskeletal or 
genitourinary system in service.  Additionally, clinical 
records indicate that the hip conditions did not begin until 
approximately 16 years after separation from service.  
Moreover, clinical records dated in the 1980s, when the 
veteran was treated for avascular necrosis, include opinions 
attributing that disorder to a reaction to penicillin.  

Radiologic examinations as late as 1989, more than 20 years 
after the veteran's service discharge, disclose that the 
lumbar spine remained normal.  This evidence establishes that 
no chronic back disorder was present to the required degree 
within the year following the veteran's service separation.  
No presumption of service connection for a back disorder is 
applicable.

The veteran was first diagnosed as having a prostate disorder 
after more than 30 years had elapsed after his separation 
from service.  The Federal Circuit has determined that such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3rd. 1330, 
1333 (Fed. Cir. 2000).  

In fact, the only evidence favorable to the veteran's claim 
for service connection is the veteran's own statements.  
While the veteran is certainly competent to describe his 
observations of his symptoms, his lay statements are not 
competent or probative to establish the cause or onset of 
medical disorders.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

In this case, given the lack of evidence of in-service injury 
or incurrence of the claimed disorders, the length of time 
between separation and the initial finding of a hip, 
prostate, or back disorder, and the absence of competent 
evidence linking a hip, prostate, or back disorder to 
service, service connection must be denied.  

The veteran contends that his back disorder is secondary to 
the bilateral hip disorders.  Service connection may be 
granted for disability shown to be proximately due to, or the 
result of, a service-connected disorder.  See 38 C.F.R. 
§ 3.310(a).  This regulation has been interpreted by the 
Court to allow service connection for a disorder which is 
caused by a service-connected disorder, or for the degree of 
additional disability resulting from aggravation of a 
nonservice-connected disorder by a service-connected 
disorder.  See Allen v. Brown, 7 Vet. App. 439 (1995).  In 
this case, because service connection has not been granted 
for a right or left hip disorder or a bilateral hip disorder, 
service connection for a back disorder as secondary to the 
current hip disorder must also be denied.  

The preponderance of the evidence is against the veteran's 
claims for service connection.  As the evidence is not in 
equipoise, the statutory provisions regarding resolution of 
reasonable doubt are not applicable to warrant a more 
favorable outcome.  38 U.S.C.A. § 5107(b).  The claim must be 
denied.  

4.  Request to reopen claim for service connection for 
anxiety

The May 1985 decision denying the request to reopen a claim 
for service connection for anxiety is final based on the 
evidence then of record.  38 U.S.C. § 4005(c) (1982); 38 
C.F.R. §§ 3.104, 19.129, 19.192 (1984).  However, a claim 
will be reopened if new and material evidence is submitted.  
38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a) (2003).  New evidence 
means existing evidence not previously submitted to agency 
decision-makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2003).  

The May 1985 decision denied the request to reopen because no 
new evidence was submitted for the claim.  The original claim 
for service connection was denied in February 1967 for lack 
of evidence of chronic anxiety.  In connection with this 
claim, the veteran has not submitted any competent evidence 
of a current diagnosis of anxiety.  Although treatment 
records have been obtained, the records do not report any 
treatment for or diagnosis of anxiety.  The only evidence 
submitted for this claim is a copy of a December 1966 
physician's statement (December 1966 Ward statement), which 
is duplicative of evidence submitted for the February 1967 
and May 1985 decisions.  Although the veteran asserts that he 
has anxiety that was incurred in service, the veteran, as a 
layperson, is not competent to comment on the presence or 
etiology of a medical disorder.  Rather, medical evidence is 
needed to that effect.  See Espiritu v. Derwinski, 2 Vet. 
App. 492.  Based on the lack of evidence of a current 
diagnosis and the lack of any "new" evidence, the request 
to reopen must be denied.  


ORDER

Service connection for avascular necrosis of the right hip is 
denied.

Service connection for avascular necrosis of the left hip is 
denied.

Service connection for benign prostatic hypertrophy and 
prostatitis is denied.  

Service connection for a back condition secondary to a 
bilateral hip disorder is denied.  

The appeal to reopen a claim of entitlement to service 
connection for an anxiety disorder is denied.



____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


